

	

		II 

		109th CONGRESS

		1st Session

		S. 240

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Kerry (for himself,

			 Mr. Leahy, Mrs.

			 Murray, Mr. Rockefeller,

			 Mr. Durbin, Mr.

			 Pryor, and Ms. Stabenow)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow small business employers a credit against income tax with respect to

		  employees who participate in the military reserve components and are called to

		  active duty and with respect to replacement employees and to allow a comparable

		  credit for activated military reservists who are self-employed individuals, and

		  for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Small Business Military Reservist Tax

			 Credit Act.

		

			2.

			Credit for income differential for employment of activated

			 military reservist and replacement personnel

			

				(a)

				In general

				Subpart B of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding at the end the following new

			 section:

				

					

						30B.

						Employer wage credit for activated military

				reservists

						

							(a)

							General rule

							There shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the sum of—

							

								(1)

								in the case of a small

				business employer, the employment credit with respect to all qualified

				employees and qualified replacement employees of the taxpayer, plus

							

								(2)

								the self-employment credit

				of a qualified self-employed taxpayer.

							

							(b)

							Employment credit

							For purposes of this

				section—

							

								(1)

								Qualified employees

								

									(A)

									In general

									The employment credit with

				respect to a qualified employee of the taxpayer for any taxable year is equal

				to 50 percent of the lesser of—

									

										(i)

										the excess, if any,

				of—

										

											(I)

											the qualified employee’s

				average daily qualified compensation for the taxable year, over

										

											(II)

											the average daily military

				pay and allowances received by the qualified employee during the taxable year,

				while participating in qualified reserve component duty to the exclusion of the

				qualified employee’s normal employment duties for the number of days the

				qualified employee participates in qualified reserve component duty during the

				taxable year, including time spent in a travel status, or

										

										(ii)

										$30,000.

									The employment credit, with

				respect to all qualified employees, is equal to the sum of the employment

				credits for each qualified employee under this subsection.

									(B)

									Average daily qualified compensation and average daily

				military pay and allowances

									As used with respect to a

				qualified employee—

									

										(i)

										the term average

				daily qualified compensation means the qualified compensation of the

				qualified employee for the taxable year divided by the difference

				between—

										

											(I)

											365, and

										

											(II)

											the number of days the

				qualified employee participates in qualified reserve component duty during the

				taxable year, including time spent in a travel status, and

										

										(ii)

										the term average

				daily military pay and allowances means—

										

											(I)

											the amount paid to the

				qualified employee during the taxable year as military pay and allowances on

				account of the qualified employee’s participation in qualified reserve

				component duty, divided by

										

											(II)

											the total number of days

				the qualified employee participates in qualified reserve component duty,

				including time spent in travel status.

										

									(C)

									Qualified compensation

									When used with respect to

				the compensation paid or that would have been paid to a qualified employee for

				any period during which the qualified employee participates in qualified

				reserve component duty, the term qualified compensation

				means—

									

										(i)

										compensation which is

				normally contingent on the qualified employee’s presence for work and which

				would be deductible from the taxpayer’s gross income under section 162(a)(1) if

				the qualified employee were present and receiving such compensation,

									

										(ii)

										compensation which is not

				characterized by the taxpayer as vacation or holiday pay, or as sick leave or

				pay, or as any other form of pay for a nonspecific leave of absence, and with

				respect to which the number of days the qualified employee participates in

				qualified reserve component duty does not result in any reduction in the amount

				of vacation time, sick leave, or other nonspecific leave previously credited to

				or earned by the qualified employee, and

									

										(iii)

										group health plan costs (if

				any) with respect to the qualified employee.

									

									(D)

									Qualified employee

									The term qualified

				employee means a person who—

									

										(i)

										has been an employee of the

				taxpayer for the 91-day period immediately preceding the period during which

				the employee participates in qualified reserve component duty, and

									

										(ii)

										is a member of the Ready

				Reserve of a reserve component of an Armed Force of the United States as

				defined in sections 10142 and 10101 of title 10, United States Code.

									

								(2)

								Qualified replacement employees

								

									(A)

									In general

									The employment credit with

				respect to a qualified replacement employee of the taxpayer for any taxable

				year is equal to 50 percent of the lesser of—

									

										(i)

										the individual’s qualified

				compensation attributable to service rendered as a qualified replacement

				employee, or

									

										(ii)

										$12,000.

									The employment credit, with

				respect to all qualified replacement employees, is equal to the sum of the

				employment credits for each qualified replacement employee under this

				subsection.

									(B)

									Qualified compensation

									When used with respect to

				the compensation paid to a qualified replacement employee, the term

				qualified compensation means—

									

										(i)

										compensation which is

				normally contingent on the qualified replacement employee’s presence for work

				and which is deductible from the taxpayer’s gross income under section

				162(a)(1),

									

										(ii)

										compensation which is not

				characterized by the taxpayer as vacation or holiday pay, or as sick leave or

				pay, or as any other form of pay for a nonspecific leave of absence, and

									

										(iii)

										group health plan costs (if

				any) with respect to the qualified replacement employee.

									

									(C)

									Qualified replacement employee

									The term qualified

				replacement employee means an individual who is hired to replace a

				qualified employee or a qualified self-employed taxpayer, but only with respect

				to the period during which such employee or taxpayer participates in qualified

				reserve component duty, including time spent in travel status.

								

							(c)

							Self-Employment credit

							For purposes of this

				section—

							

								(1)

								In general

								The self-employment credit

				of a qualified self-employed taxpayer for any taxable year is equal to 50

				percent of the lesser of—

								

									(A)

									the excess, if any,

				of—

									

										(i)

										the self-employed

				taxpayer’s average daily self-employment income for the taxable year

				over

									

										(ii)

										the average daily military

				pay and allowances received by the taxpayer during the taxable year, while

				participating in qualified reserve component duty to the exclusion of the

				taxpayer’s normal self-employment duties for the number of days the taxpayer

				participates in qualified reserve component duty during the taxable year,

				including time spent in a travel status, or

									

									(B)

									$30,000.

								

								(2)

								Average daily Self-Employment income and average daily

				military pay and allowances

								As used with respect to a

				self-employed taxpayer—

								

									(A)

									the term average

				daily self-employment income means the self-employment income (as

				defined in section 1402(b)) of the taxpayer for the taxable year plus the

				amount paid for insurance which constitutes medical care for the taxpayer for

				such year (within the meaning of section 162(l)) divided by the difference

				between—

									

										(i)

										365, and

									

										(ii)

										the number of days the

				taxpayer participates in qualified reserve component duty during the taxable

				year, including time spent in a travel status, and

									

									(B)

									the term average

				daily military pay and allowances means—

									

										(i)

										the amount paid to the

				taxpayer during the taxable year as military pay and allowances on account of

				the taxpayer’s participation in qualified reserve component duty, divided

				by

									

										(ii)

										the total number of days

				the taxpayer participates in qualified reserve component duty, including time

				spent in travel status.

									

								(3)

								Qualified self-employed taxpayer

								The term qualified

				self-employed taxpayer means a taxpayer who—

								

									(A)

									has net earnings from

				self-employment (as defined in section 1402(a)) for the taxable year,

				and

								

									(B)

									is a member of the Ready

				Reserve of a reserve component of an Armed Force of the United States.

								

							(d)

							Credit in addition to deduction

							The employment credit or

				the self-employment credit provided in this section is in addition to any

				deduction otherwise allowable with respect to compensation actually paid to a

				qualified employee, qualified replacement employee, or qualified self-employed

				taxpayer during any period the qualified employee or qualified self-employed

				taxpayer participates in qualified reserve component duty to the exclusion of

				normal employment duties.

						

							(e)

							Coordination with other credits

							The amount of credit

				otherwise allowable under sections 51(a) and 1396(a) with respect to any

				employee shall be reduced by the credit allowed by this section with respect to

				such employee.

						

							(f)

							Limitations

							

								(1)

								Application with other credits

								The credit allowed under

				subsection (a) for any taxable year shall not exceed the excess (if any)

				of—

								

									(A)

									the regular tax for the

				taxable year reduced by the sum of the credits allowable under subpart A and

				sections 27, 29, and 30, over

								

									(B)

									the tentative minimum tax

				for the taxable year.

								

								(2)

								Disallowance for failure to comply with employment or

				reemployment rights of members of the reserve components of the Armed Forces of

				the United States

								No credit shall be allowed

				under subsection (a) to a taxpayer for—

								

									(A)

									any taxable year, beginning

				after the date of the enactment of this section, in which the taxpayer is under

				a final order, judgment, or other process issued or required by a district

				court of the United States under section 4323 of title 38 of the United States

				Code with respect to a violation of chapter 43 of such title, and

								

									(B)

									the 2 succeeding taxable

				years.

								

								(3)

								Disallowance with respect to persons ordered to active duty

				for training

								No credit shall be allowed

				under subsection (a) to a taxpayer with respect to any period by taking into

				account any person who is called or ordered to active duty for any of the

				following types of duty:

								

									(A)

									Active duty for training

				under any provision of title 10, United States Code.

								

									(B)

									Training at encampments,

				maneuvers, outdoor target practice, or other exercises under chapter 5 of title

				32, United States Code.

								

									(C)

									Full-time National Guard

				duty, as defined in section 101(d)(5) of title 10, United States Code.

								

							(g)

							General definitions and special rules

							For purposes of this

				section—

							

								(1)

								Small business employer

								

									(A)

									In general

									The term small

				business employer means, with respect to any taxable year, any employer

				who employed an average of 50 or fewer employees on business days during such

				taxable year.

								

									(B)

									Controlled groups

									For purposes of

				subparagraph (A), all persons treated as a single employer under subsection

				(b), (c), (m), or (o) of section 414 shall be treated as a single

				employer.

								

								(2)

								Military pay and allowances

								The term military

				pay means pay as that term is defined in section 101(21) of title 37,

				United States Code, and the term allowances means the allowances

				payable to a member of the Armed Forces of the United States under chapter 7 of

				that title.

							

								(3)

								Qualified reserve component duty

								The term qualified

				reserve component duty includes only active duty performed, as

				designated in the reservist’s military orders, in support of a contingency

				operation as defined in section 101(a)(13) of title 10, United States

				Code.

							

								(4)

								Special rules for certain manufacturers

								

									(A)

									In general

									In the case of any

				qualified manufacturer—

									

										(i)

										subsections (b)(1)(A)(ii)

				and (c)(1)(B) shall be applied by substituting $40,000 for

				$30,000,

									

										(ii)

										subsection (b)(2)(A)(ii)

				shall be applied by substituting $20,000 for

				$12,000, and

									

										(iii)

										paragraph (1)(A) of this

				subsection shall be applied by substituting 100 for

				50.

									

									(B)

									Qualified manufacturer

									For purposes of this

				paragraph, the term qualified manufacturer means any person

				if—

									

										(i)

										the primary business of

				such person is classified in sector 31, 32, or 33 of the North American

				Industrial Classification System, and

									

										(ii)

										all of such person’s

				facilities which are used for production in such business are located in the

				United States.

									

								(5)

								Carryback and carryforward allowed

								

									(A)

									In general

									If the credit allowable

				under subsection (a) for a taxable year exceeds the amount of the limitation

				under subsection (f)(1) for such taxable year (in this paragraph referred to as

				the unused credit year), such excess shall be a credit carryback

				to each of the 3 taxable years preceding the unused credit year and a credit

				carryforward to each of the 20 taxable years following the unused credit

				year.

								

									(B)

									Rules

									Rules similar to the rules

				of section 39 shall apply with respect to the credit carryback and credit

				carryforward under subparagraph (A).

								

								(6)

								Certain rules to apply

								Rules similar to the rules

				of subsections (c), (d), and (e) of section 52 shall apply.

							.

			

				(b)

				Conforming amendment

				Section 55(c)(2) of the

			 Internal Revenue Code of 1986 is amended by inserting 30B(f)(1),

			 after 30(b)(3),.

			

				(c)

				Clerical amendment

				The table of sections for

			 subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by adding at the end of 30A the following new item:

				

					

						Sec. 30B. Employer wage credit

				for activated military

				reservists

					

					.

			

				(d)

				Effective date; special rule

				

					(1)

					Effective date

					The amendments made by this

			 section shall apply to amounts paid after September 11, 2001, in taxable years

			 ending after such date.

				

					(2)

					Waiver of limitations

					If refund or credit of any

			 overpayment of tax resulting from the amendments made by this section is

			 prevented at any time before the close of the 1-year period beginning on the

			 date of the enactment of this Act by the operation of any law or rule of law

			 (including res judicata), such refund or credit may nevertheless be made or

			 allowed if claim therefor is filed before the close of such period.

				

